DETAILED CORRESPONDENCE
This Office action is in response to the application filed 3/18/2022, with claims 1-22 pending.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2022 and 06/16/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 9, and 17: The element of “primary parking lot road links are of a lower cost than non-primary parking lot road links” render the claim indefinite because it is unclear how the claim intends to distinguish between a primary or non-primary link as it relates to the cost of the route. In other words, it is unclear how to ascertain the requirement of establishing a route based on the cost when neither the claims nor the instant specification defines the difference between the non-primary park lot versus primary parking lot and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Subsequently, claims 2-8, 10-16 and 18-22 are rejected for incorporating the errors of claims 1, 9 and 17 by dependency, respectively. If Applicant disagrees, please indicate were in the specification this concept is described. Therefore, for the purpose of compact prosecution the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scharmann et al., US 2013/2011699, hereinafter “Scharmann” in view of Wu et al., US 2018/0087922, hereinafter “Wu” and in further in view of Srinivasan et al., US 2020/0239024, hereinafter “Srinivasan”.

As per claim 1. An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor (Scharmann: [0004]), cause the apparatus to at least:
generate a road network of a parking lot based on a plurality of probe data points (Scharmann: [0040]—“While the road network 14 can be generated from the  same probe data 22….”; FIG. 3, FIG. 7, Abstract); 
map match the plurality of probe data points to road links of the parking lot (Scharmann: [0033], [0041]);
identify parking lot accessor road links (Scharmann: [0041], FIG. 9A-9E); 
identify primary parking lot road links, wherein primary parking lot road links comprise at least one of a trajectory count, probe count, or average or median probe speed that is higher than a respective trajectory count, probe count, or average or median probe speed of non-primary parking lot road links (Scharmann: [0009], [0012], [0036], FIG. 9A, 9C); 
 provide for guidance of a vehicle along the route ([0036]-[0037]).
Scharmann teach the above findings; however, is silent on teaching an identify a building affinity link,  establish[ing] a route from a parking lot accessor road link to the building affinity link and establishing a route based on a cost-based routing algorithm. Yet, Wu teaches identify a building affinity link (Wu: [0045]-[0046], [0057]-[0059], FIG. 1; note building affinity link is being interpreted according to at least paragraph [0047] of the instant specification); 
establish a route from a parking lot accessor road link to the building affinity link (Wu: [0004]-[0005]),
However, both Scharmann and Wu are silent on teaching establishing a route based on a cost-based routing algorithm. Yet, Srinivasan teaches wherein the route that is established is based on a reducing route cost using cost-based routing algorithm in which primary parking lot road links are of a lower cost than non-primary parking lot road links and where the route cost reflects at least one of route length, duration of route, number of turn maneuvers along the route, or probe speed along the route (Srinivasan: see at least [0023], [0044], [0052], [0083]—“In some implementations, the navigator system 313 determines route data using one or more path-planning algorithms based on costs for graph elements/corresponding roadway elements, as described herein. For example, a cost for a route can indicate a time of travel, risk of danger, or other factor associated with adhering to a particular candidate route”). Thus, the combination of Scharmann and Wu in view of Srinivasan is achieved through programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharmann and Wu in view of Srinivasan because such combination will provide a technique “to prevent autonomous vehicles from losing time and/or utilizing remote user resources.” ([0026], Srinivasan).

As per claim 2. The apparatus of claim 1, wherein causing the apparatus to map match the plurality of probe data points to road links of the parking lot comprises causing the apparatus to:
 map match the plurality of probe data points to road links of the parking lot based on at least one of probe density or a number of trajectories (Scharmann: [0033], [0038]-[0039], [0041]).

As per claim 3. The apparatus of claim 1, wherein inputs to the cost-based routing algorithm comprise one or more of route length, number of turns, link probe speed, link probe density, link probe trajectory count, or heading variance (Srinivasan: [0023], [0026]-[0027]).

As per claim 4. The apparatus of claim 1, wherein the apparatus is further caused to calculate a heading spread of trajectories along the parking lot road links (Wu describes this limitation as such, [0056]—“The number of probe points in each cluster indicates the relative traffic of the entrance for the POI. By keeping track of the direction of the probe traces at each cluster, the entry server can also average the traces to give the actual direction (heading) of the entrance.”), and 
wherein causing the apparatus to identify primary parking lot road links comprises causing the apparatus to identify primary parking lot road links as having a low heading variance relative to non-primary parking lot road links (Wu: [0063]).

As per claim 5. The apparatus of claim 1, wherein causing the apparatus to identify the building affinity link comprises causing the apparatus to: 
identify at least one of a building footprint or a point-of-interest location (Wu: [0016]);
determine the building affinity link as a road link of the parking lot proximate the at least one of the building footprint or the point-of-interest location (Wu: [0014]-[0016]); and 
establish the building affinity link as a routing destination for the at least one of the building footprint or the point-of-interest location (Wu:[0036]-[0037]).

As per claim 6. The apparatus of claim 1, wherein causing the apparatus to provide for guidance of the vehicle along the route comprises causing the apparatus to: 
provide autonomous vehicle control of the vehicle along the route (Srinivasan: [0099]-[0100]).

As per claim 8. The apparatus of claim 1, wherein the apparatus is further caused to store the road network of the parking lot in a map database (Scharmann: [0008]).

As per claim 9. A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions (Scharmann in paragraphs [0004] infers that the navigation system stores the program in memory.). Furthermore, with respect to claims 9-14 and 16, claims 9-14 and 16 are the computer program claims that are executed on the apparatus of claims 1-6 and 8; therefore, claims 9-14 and 16 are rejected under the same rationale as claim 1-6 and 8 above.

As per claim 17. A method (Scharmann: [0011]-[0012]). Furthermore, with respect to claims 17-22, claims 17-22 are the method claims that are executed on the apparatus of claim 1-6; therefore, claims 17-22 is rejected under the same rationale as claims 1-6 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scharmann in view of Wu in view of Srinivasan and in further in view of Kang, US 2021/0009111. 

As per claim 7.  Scharmann in view of Wu and in further view of Srinivasan teaches wherein the apparatus of claim 1, as rejected above the apparatus is further caused to.
However, Scharmann, Wu and Srinivasan are silent on term pick-up. Yet, Kang teaches establish a route from a parking location to a pick-up location (Kang: [0006],[0059]); and 
provide autonomous vehicle control of the vehicle from the parking location to the pick- up location (Kang: [0002], [0055]).
Thus, the combination of Scharmann, Wu and Srinivasan in view of Kang is achieved through programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharmann, Wu and Srinivasan in view of Kang because such combination will provide a technique “to provide an automated valet parking service.” ([0005], Kang).

With respect to claims 15, claim 15 is the computer program that is executed on the apparatus of claim 7; therefore, claim 15 is rejected under the same rationale as claim 7 above. 

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. The arguments are addressed as follows.

In the remarks on page 11 of 14, Applicant alleges that “applicant asserts that Scharmann fails to teach or suggest that which is alleged, such that Sharmann fails to support the rejection of Claim 1 under 35 U.S.C. 103. Further, Wu and Srinivasan fail to correct these deficiencies of Scharmann, such that Claim 1 is patentably distinct from the cited art, taken alone or in combination. Therefore, Applicant asserts that the rejection of Claim 1 under 35 U.S.C. 103 is overcome. Independent Claims 9 and 17, while having their own scope, recite features similar to those argued above with respect to Claim 1, such that the rejection of Claims 9 and 17 is similarly overcome”. The Examiner disagrees. 
In response Applicant is arguing the newly amended language which is moot because this language has necessitated new grounds of rejects.

In the remarks on page 12 of 14 thru 13 of 14 Applicant’s arguments in summary are directed towards “There is no teaching or suggestion with Wu regarding the calculation of ‘heading spread of trajectories along the parking lot road links’”. The Examiner disagrees.
In response, claim 4 recites in part “…wherein the apparatus is further caused to calculate a heading spread of trajectories along the parking lot road links, and wherein causing the apparatus to identify primary parking lot road links comprises causing the apparatus to identify primary parking lot road links as having a low heading variance relative to non-primary parking lot road links.” As previously rejected, Wu teaches a cluster of entry probe points (e.g. spread of trajectories). Contrary, to Applicant arguments Wu does teaches a public road network and private road (e.g. a primary parking lot road and non-primary parking lot road) which are distinguish by at least the amount of traffic see at least paragraphs along 87 with 53-54 and 95. Also related is paragraph 84-85 which teaches “the probe is traceable forward” which is being interpreted as a heading of path/trajectory(ies). 
In the remarks on page 13 of 14—“Applicant notes that the Office has failed to provide Applicant with a sufficient claim construction or interpretation of the cited references so as to enable the Applicant to effectively reply or readily judge the advisability of an appeal.” See MPEP §§ 706, 706.07. The Examiner disagrees.
In response, it appears the Applicant is arguing the merits of the first action; however, the First Actions on the Merits has clearly and completely addressed the claims of the instant application accordingly.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661